State v. Hector Leonel Gutierrez & Edgar Perez-Lazaro, No. 86, Sept. Term 2014,
Opinion by Battaglia, J.

CRIMINAL LAW – POSSESSION OF A CONTROLLED DANGEROUS
SUBSTANCE WITH AN INTENT TO DISTRIBUTE – POSSESSION OF A
FIREARM WITH A NEXUS TO A DRUG TRAFFICKING CRIME – SUFFICIENCY
OF THE EVIDENCE

Evidence of joint constructive possession of a gun and cocaine was sufficient to support
convictions, when the gun and cocaine were secreted in the common areas of an
apartment, the respondents stated they lived in the apartment, their personal papers were
found in the apartment and drug paraphernalia was in plain view.
Circuit Court for Prince George’s
County, Maryland
Case No. CT 12-1276A CT 12-1276B
Argued: November 9, 2015

                                     IN THE COURT OF APPEALS
                                           OF MARYLAND


                                               No. 86
                                         September Term, 2014


                                        STATE OF MARYLAND

                                                    v.

                                    HECTOR LEONEL GUTIERREZ &
                                       EDGAR PEREZ-LAZARO


                                              Barbera, C.J.
                                              Battaglia
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts
                                              Harrell, Jr., Glenn T.
                                              (Retired, Specially
                                              Assigned),

                                                     JJ.


                                         Opinion by Battaglia, J.
                                    Greene, Adkins and McDonald, JJ.,
                                                dissent.

                                          Filed: January 28, 2016
         At approximately seven in the evening on August 9, 2012, Prince George’s

County Police executed a search warrant at apartment 102 located at 8018 14th Avenue

in Hyattsville. The apartment was small and compact and contained a single bath, a

galley-style kitchen and one bedroom, although the living room contained at least one

other bed. When police entered the apartment, they encountered the Respondents, Hector

Gutierrez and Edgar Perez-Lazaro.

         Detective Jason Swope, of the Prince George’s Police Department, the lead

investigator for the search, initially found baggies, about which he later testified are

commonly used for packaging drugs, in plain view on a table in the living room. With the

assistance of a translator, Gutierrez and Perez-Lazaro contemporaneously were read and

waived their Miranda rights; Gutierrez stated that he slept in the living room, while

Perez-Lazaro replied that he slept in the back bedroom.

         During the search, Sergeant James Dyson, also of the Prince George’s Police

Department, discovered individually wrapped bags of a white powdery substance, later

identified at trial as cocaine hydrochloride, stacked together in the front of the bathroom

cabinet, visible immediately upon its opening. Detective Jeffrey Konya, yet another

officer of the Prince George’s Police Department, searched a hallway closet and

discovered baggies of a white powdery substance wrapped in foil, later identified as

cocaine hydrochloride, as well as two passports and a receipt with Gutierrez’s name, on a

shelf.1 A “grinder” was found on the kitchen windowsill which, at trial, was testified to


1
    No further identifying information is in the record with regard to the documents found.
by Officer Natalia Gaston, who had been qualified as an expert in the field of distribution

and packaging of CDS, as a device that “breaks [cocaine] down, it breaks down the

crystal part of it so it can get it to more of a powder.” Various other plastic baggies were

also found on the kitchen windowsill.

        Another ten baggies of white powdery substance, identified later as cocaine

hydrochloride, as well as a loaded black Smith and Wesson 9MM semiautomatic

handgun with no serial number, were also recovered from under the kitchen sink and

were visible upon opening the cabinet. A paystub belonging to Perez-Lazaro and dated

May 18, 2012, was recovered from the back bedroom, although no further identification

of its contents is in the record.

       Both Gutierrez and Perez-Lazaro were indicted for possession2 not only of a

controlled dangerous substance,3 but also with intent to distribute a controlled dangerous

substance,4 as well as possession of a firearm with a nexus to drug trafficking5 in addition

to obliteration of the identification number of a firearm.6


2
 Pursuant to Section 5-101(v) of the Criminal Law Article, Maryland Code (2002, 2012
Repl. Vol., 2013 Cum. Supp.) “‘Possess’ means to exercise actual or constructive
dominion or control over a thing by one or more persons.”
3
  Section 5-601(a) of the Criminal Law Article, Maryland Code (2002, 2012 Repl. Vol.)
states:
        (a) Except as otherwise provided in this title, a person may not:
        (1) possess or administer to another a controlled dangerous substance,
        unless obtained directly or by prescription or order from an authorized
        provider acting in the course of professional practice[.]

4
  Section 5-602 of the Criminal Law Article, Maryland Code (2002, 2012 Repl. Vol.)
states:
                                                                   (continued . . . )
                                              2
       Trial was held in February of 2013 in the Circuit Court for Prince George’s

County, before Judge Hassan A. El-Amin. Both Gutierrez and Perez-Lazaro moved for

judgment of acquittal. Gutierrez argued that the evidence did not sufficiently connect him

to the drugs or the gun:

       The only evidence that’s been offered in this case is that Mr. Gutierrez
       made a statement to the police that he slept in the living room of the
       apartment and then there was two passports and a piece of paper found in
       the closet that identified Mr. Gutierrez. . . . [T]here was no other evidence
       specifically connecting Mr. Gutierrez to the drugs, there was no other
       evidence specifically connecting Mr. Gutierrez to the gun that was found.

Perez-Lazaro similarly argued that, “the only thing [the State] ha[s] is that [Perez-Lazaro]

was present at the time, and he admitted to sleeping in the back room and actually found

( . . . continued)
         Except as otherwise provided in this title, a person may not:
         (1) distribute or dispense a controlled dangerous substance; or (2) possess a
         controlled dangerous substance in sufficient quantity reasonably to indicate
         under all circumstances an intent to distribute or dispense a controlled
         dangerous substance.

5
  Section 5-621(b) of the Criminal Law Article, Maryland Code (2002, 2012 Repl. Vol.)
states:
        (b) During and in relation to a drug trafficking crime, a person may not:
        (1) possess a firearm under sufficient circumstances to constitute a nexus to
        the drug trafficking crime.

6
  Section 5-142 of the Public Safety Article, Maryland Code (2003, 2011 Repl. Vol.)
states:
        (a) A person may not obliterate, remove, change, or alter the manufacturer's
        identification mark or number on a firearm.
        (b) If on trial for a violation of this section possession of the firearm by the
        defendant is established, the defendant is presumed to have obliterated,
        removed, changed, or altered the manufacturer's identification mark or
        number on the firearm.


                                             3
a pay stub.” Both motions were denied with respect to all four counts. During closing

argument, Gutierrez’s counsel asserted that the State had failed to show that he had

possession of the cocaine because there were multiple people in the apartment:

      What evidence do we have that actually shows how many people were
      living in this apartment? Because the police didn’t want to bother. They
      figured we got two people inside, we’re just going to charge them and
      move on from there.
             Is it realistic to believe that what was found in this apartment was
      just communal cocaine, that this was somehow some sort of hippy
      commune of drug dealers that are all just sharing drugs and guns and
      everything that’s found inside the residence?

Perez-Lazaro’s counsel also pointed to the possibility of more people in the apartment:

      Now, there are other beds, but he was there. One of the officers said there
      were three people, two or three. But they were the ones that were brought
      in. We know that more than two people were there. You have a couch, two
      beds in the living room. We don’t even know how many beds in the
      bedroom.
             But there are issues here. Just at a minimum it would be nice to at
      least know who, what, where, when, why, and, of course, photos of the
      room, because then we wouldn’t have to rely on if he works, how many
      beds were in each room, who lived where, where things were situated.

      Perez-Lazaro’s counsel also argued in closing that the State needed more evidence

such as fingerprint analysis or a DNA expert:

      But they still need more than just being present. . . . Imagine if we would
      have heard from a fingerprint expert that compared the fingerprints on the
      grinder to my client and said, yeah, they matched, or there was a DNA
      expert who says the same thing about baggies that were found under the
      sink, the gun that was found in the kitchen matched the DNA of my client
      to a certain person? What can I say to that? What can I stand here now and
      say, since I wasn’t present? You’ve got to ask yourself why not. That
      would have locked this thing up, that would have shut me down. I wouldn’t
      have had anything to say, you all would be home.
                                          ***
      I know the science person could have at least shown us good faith that
      they’re trying to exonerate certain people and check who the DNA’s was,

                                            4
       and then at least then we feel they were trying to exclude, to find out who
       was really the problem, really had the matter proceeded to trial to really put
       the evidence there. But they didn’t. And that’s a problem. You know, I’m
       really glad that we don’t have to do the same things as the jurors in the
       l960’s and 1970’s. If you read the paper at least once a week, once a month
       you’l1 see somebody who is found guilty on words is able to prove their
       innocence because of science and technology.
              And see, that should be like ash in your mouth to know that
       somebody has to prove their innocence. See, that’s not the burden. But back
       then they didn’t have those advantages. We’ve got them now. We should
       use them now. And if we don’t use them, you should ask why.

       During the State’s rebuttal closing argument, the State’s Attorney responded that

fingerprinting and DNA analysis were not “routine,” that Defense counsel “has the same

subpoena power as the State” and that drugs never come “with the defendant’s name on

it”:

       [STATE’S ATTORNEY]: The detectives go in to their place, and I don’t
       have a cameraman working like in the cases that you hear on TV, where
       they just do fingerprints and DNA routinely, constantly. That’s not the way
       it is. They don’t do routine fingerprints, they don’t do routine DNA. This is
       a drug case. The State has budget concerns. This is a drug case where we
       have homicides that get DNA, homicides get fingerprints, and even in the
       homicide case might not get fingerprints or DNA. We have technology and
       science at our availability; but is it within our cost? Not always.
                                              ***
       If you are in an apartment and there [are] little bags out or a grinder and
       you don’t know what it is, why is it in your apartment? Both defense
       counsel testified -- excuse me. Both defense counsel told you in their
       opening that that apartment belonged to several people.
               And they want to testify as to the State didn’t find out who those
       several other people are. Defense counsel has the same subpoena power as
       the State. No other people here, we didn’t hear from any other people.
       Defense wants to cloud your opinion and state that there are other people
       but they only arrested two, there must be some more people out there.
       There are no more people out there. It’s the two defendants that were found
       at the residence that night.
                                              ***
       Don’t be dissuaded by defense counsel telling you they don’t have any
       evidence all they have is words. We have evidence. You have the evidence

                                             5
       to take back with you in the jury room. You have any corroboration of the
       evidence that they found. No one in the few drug cases I’ve had, no cop has
       ever found drugs and the drugs come with the defendant’s name on it.
       There is no way any case we’re going to have.
       [DEFENSE COUNSEL]: Objection, Your Honor.
       [THE COURT]: It is closing argument.
       [DEFENSE COUNSEL]: I understand, Your Honor.
       [THE COURT]: And I believe you talked about your experience.
       [DEFENSE COUNSEL]: No problem, Your Honor. Yes, Your Honor.
       [THE COURT]: Objection is overruled, but, Counsel, please keep it close
       to what’s in evidence.
       [STATE’S ATTORNEY]: Your Honor, thank you. I apologize.

       The jury returned a verdict of guilty on all four counts with respect to both

Gutierrez and Perez-Lazaro. Gutierrez was given concurrent sentences with a total time

to be served of seven years, five of which were without parole, followed by five years’

probation. Perez-Lazaro also received concurrent sentences for a total sentence to be

served of five years, followed by five years’ probation.7

       The Court of Special Appeals, in an unreported opinion, reversed. Our

intermediate appellate court concluded that the State not only failed to prove that

Gutierrez or Perez-Lazaro had possession of the cocaine and handgun, because they were

not found in “close proximity” to the contraband, but did not prove “ownership of the

apartment” and that the contraband was not out in the open.



7
  In the Court of Special Appeals, Perez-Lazaro argued that the trial court erred in failing
to merge his simple possession conviction with his possession with intent to distribute
conviction. The Court of Special Appeals did not address this argument. The issue was
not raised before us. The issue, however, does not have to be addressed because the trial
court merged the two; the court noted that “Count I [possession of cocaine] is going to
merge with Count II [possession with intent to distribute cocaine]” and the docket entries
and commitment order reflect merger.

                                             6
         The intermediate appellate court also examined, in a lengthy footnote, the

prosecutor’s comments in closing argument and opined that, “[i]t was improper for the

prosecutor to argue facts not in evidence” when the prosecutor stated, “No one in the few

drug cases that I’ve had no cop has ever found drugs and the drugs come with the

defendant’s name on it. There is no way any case we’re going to have [that]. . . .”

Furthermore, the court reasoned that the closing argument improperly “shift[ed] the

burden to the defense to present a case” and improperly questioned “why the defense

counsel failed to call witnesses” because the prosecutor commented that “Defense

counsel has the same subpoena power as the State.”

         We are called upon by the State to grapple with the same areas of inquiry.8 We

address whether two persons may be found guilty of possession of a controlled dangerous

substance (“CDS”) with an intent to distribute and possession of a handgun in relation to

a drug trafficking crime in violation of Sections 5-6029 and 5-62110 of the Criminal Law


8
    The questions in the Petition for Certiorari are:
     1. Did the Court of Special Appeals usurp the role of the jury by viewing the
         contested facts in the light most favorable to the defendants and by accepting,
         nearly verbatim, Gutierrez and Perez-Lazaro’s statement of facts?
     2. Under Smith v. State, 415 Md. 174 (2010), can a rational jury infer that two
         roommates had joint constructive possession of cocaine found in common areas of
         a one-bedroom, one-bathroom apartment?
     3. Did the Court of Special Appeals err in finding that the State’s rebuttal argument
         was improper?

9
  Section 5-602 of the Criminal Law Article, Maryland Code (2002, 2012 Repl. Vol.)
states:
        Except as otherwise provided in this title, a person may not:
        (1) distribute or dispense a controlled dangerous substance; or (2) possess a
        controlled dangerous substance in sufficient quantity reasonably to indicate under
                                                                          (continued . . . )
                                             7
Article, Maryland Code (2002, 2012 Repl. Vol.) when neither actually had the gun or

drugs in hand, but each was allegedly in constructive possession of the gun and cocaine.

We are asked also to determine whether the Court of Special Appeals erred in finding

that the State’s closing argument was improper in this case.

      Essentially, we initially are called upon to review the sufficiency of the evidence

adduced at trial to establish whether Gutierrez and Perez-Lazaro had joint constructive

possession of the drugs and handgun. In reviewing the sufficiency of the evidence we are

mindful that “[t]he standard of review for appellate review of evidentiary sufficiency is

whether any rational trier of fact could have found the essential elements of the crimes

beyond a reasonable doubt.” Moye v. State, 369 Md. 2, 12, 796 A.2d 821, 827 (2002).

      The State argues that the evidence was sufficient to establish possession because

“a jury could conclude that Gutierrez and Perez-Lazaro had a possessory interest in the

apartment, that drug paraphernalia was in plain view, and that Gutierrez and Perez-

Lazaro were engaged in the mutual use of the cocaine as drug distribution activity was

occurring in the apartment.”



( . . . continued)
         all circumstances an intent to distribute or dispense a controlled dangerous
         substance.

10
   Section 5-621(b) of the Criminal Law Article, Maryland Code (2002, 2012 Repl. Vol.)
states:
        (b) During and in relation to a drug trafficking crime, a person may not:
        (1) possess a firearm under sufficient circumstances to constitute a nexus to the
        drug trafficking crime[.]


                                            8
       Gutierrez and Perez-Lazaro, conversely, argue11 that the evidence was legally

insufficient to establish their possession of the gun and cocaine. They argue that the State

failed to show that they had a “possessory interest” in the apartment and the State “failed

to prove ownership of the apartment.” Gutierrez argues that, “[t]he State’s evidence at

trial leaves it entirely unclear whether Respondent Gutierrez was a temporary visitor at

the apartment, an overnight guest, or whether he was actually living at the address.”

Perez-Lazaro argues that, in order to establish possession, “the State must present

evidence that a defendant had more of an interest in the property than sleeping or staying

there temporarily unless the illegal items are found in the area where the defendant was

sleeping.” They state that neither was in “close proximity” to the illegal items because

neither was in the rooms where the items were found. They further argue that the drugs

and gun “were not in plain view and required a search to uncover” and that “[t]o prove

constructive possession, the State must show that the illegal items were in plain view.”

They contend that “to the extent that the grinder and plastic baggies were in plain view,

those intrinsically innocuous items do not add to this Court’s constructive possession

analysis.” Additionally, they argue that there was no evidence that they participated in the

“mutual use and enjoyment” of the drugs and the gun because the drugs were secreted, no

evidence indicated they used drugs and the “evidence fails to establish who may have



11
   Gutierrez and Perez-Lazaro filed separate briefs, but each adopted by reference the
other’s brief pursuant to Rule 8-503(f): “In a case involving more than one appellant or
appellee, any appellant or appellee may adopt by reference any part of the brief of
another.”

                                             9
been using it, when the use took place, and whether any distribution of the cocaine ever

occurred.”

       Gutierrez and Perez-Lazaro were convicted of possession of cocaine

hydrochloride with an intent to distribute and possession of a firearm with a nexus to a

drug trafficking crime in violation of Sections 5-60212 and 5-62113 of the Criminal Law

Article, Maryland Code (2002, 2012 Repl. Vol.), among other crimes.14 “Possess,” as

used in these sections, is defined in Section 5-101(v) of the Criminal Law Article,

Maryland Code (2002, 2012 Repl. Vol., 2013 Cum. Supp.) as “to exercise actual or

constructive dominion or control over a thing by one or more persons.” In Moye v. State,

we explained that, “the ‘evidence must show directly or support a rational inference that

the accused did in fact exercise some dominion or control over the prohibited . . . drug in



12
   Section 5-602 of the Criminal Law Article, Maryland Code (2002, 2012 Repl. Vol.)
states:
        Except as otherwise provided in this title, a person may not:
        (1) distribute or dispense a controlled dangerous substance; or (2) possess a
        controlled dangerous substance in sufficient quantity reasonably to indicate under
        all circumstances an intent to distribute or dispense a controlled dangerous
        substance.

13
   Section 5-621(b) of the Criminal Law Article, Maryland Code (2002, 2012 Repl. Vol.)
states:
        (b) During and in relation to a drug trafficking crime, a person may not:
        (1) possess a firearm under sufficient circumstances to constitute a nexus to the
        drug trafficking crime[.]
14
  Gutierrez and Perez-Lazaro were also convicted of simple possession under Section 5-
601 of the Criminal Law Article, Maryland Code (2002, 2012 Repl. Vol.) and
obliteration of the identification number on a firearm under Section 5-142 of the Public
Safety Article, Maryland Code (2003, 2011 Repl. Vol.).

                                            10
the sense contemplated by the statute, i.e., that the accused exercised some restraining or

direct influence over it.’” 369 Md. at 13, 796 A.2d at 828.

       Since Moye, we have articulated four factors as pertinent to the issue of whether

evidence is sufficient to support a finding of possession:

       [W]e have found several factors to be relevant in the determination of
       whether an individual was in possession of the CDS, including, [1] the
       defendant's proximity to the drugs, [2] whether the drugs were in plain view
       of and/or accessible to the defendant, [3] whether there was indicia of
       mutual use and enjoyment of the drugs, and [4] whether the defendant has
       an ownership or possessory interest in the location where the police
       discovered the drugs. None of these factors are, in and of themselves,
       conclusive evidence of possession.

Smith v. State, 415 Md. 174, 198, 999 A.2d 986, 999-1000 (2010) (internal citations

omitted). Possession may be established by actual or constructive control and “the mere

fact that the contraband is not found on the defendant's person does not necessarily

preclude an inference by the trier of fact that the defendant had possession of the

contraband.” Id. at 187, 999 A.2d at 993.15

       In Moye, we held that the evidence presented at trial was insufficient to sustain

Moye's conviction based upon a constructive possession theory. In the case, the police

arrived at the home of Moye's sister, Yolanda Bullock, and her husband, Joseph Bullock,

after receiving a call that a battery had occurred. When the police arrived, all of the

occupants of the residence were present, including Moye, who may have been staying in

the home. The Bullocks and another occupant of the home, Gregory Benson, who rented

15
   In Moye we also recognized that “[t]he State [does] not need to show that [the accused]
exercised sole possession of the drugs . . . the possession may be either exclusive or joint
in nature.” 369 Md. at 14, 796 A.2d at 828.

                                              11
the basement of the house, came out of the residence. The police set up a barricade

around the home. Through the windows, the police observed Moye moving about the first

floor and the basement of the home. Several minutes later, Moye exited the home from a

back door leading out of the basement. The police arrested him and subsequently

conducted a search of the home, including the basement where they found several open

and partially opened drawers containing several small baggies of marijuana, cocaine and

drug paraphernalia.

       We reversed Moye’s conviction and concluded that, “we are left with nothing but

speculation as to Moye’s knowledge or exercise of dominion or control over the drugs

and paraphernalia found in the Bullocks’s basement.” Id. at 17, 796 A.2d at 830. We

reasoned that, the testimony at trial revealed that the Bullocks leased the house, rented

out the basement solely to Greg Benson and, while Moye was possibly “living” in the

house with the Bullocks, even if he did live in the house, he lived upstairs, not in the

basement. We also noted that there was no testimony “as to any belongings, residency

papers, or any other evidence which could establish that Petitioner resided at the home.”

Id. at 5 n.2, 796 A.2d at 823 n.2. We opined that the “State offered no evidence to suggest

any relationship between Benson and Moye which would have established that Moye

frequented the basement of the Bullocks's home or that he was aware of what items were

stored in the drawers of the counter area.” Id. at 20, 796 A.2d at 832. We also placed

significance on the absence of anything in the record establishing “where Moye was

located in the basement in relation to the substances in question and the duration of his

sojourn.” Id. at 18, 796 A.2d at 830-31.

                                            12
       Our analysis in Moye relied on Taylor v. State, 346 Md. 452, 697 A.2d 462 (1997),

in which we reversed Taylor’s conviction for possession of marijuana and paraphernalia

because they were found in carrying cases belonging to another individual. In Taylor,

police officers responded to a complaint about a possible controlled dangerous substances

use violation at an Ocean City motel room occupied by Taylor and several other

individuals. When police arrived, one of the other occupants admitted the officers to the

motel room. When the officers entered the room, Taylor was lying on the floor, either

asleep or pretending to be asleep. One of the other occupants of the room took a baggie of

marijuana out of his own carrying bag and informed the officers that it was his marijuana,

as well as directing the officers to another of his bags which also contained a baggie of

marijuana. Although the officer testified that he smelled a strong odor of marijuana in the

room, he did not observe anyone smoking it, no marijuana was visible upon entry into the

room, and the ashtrays were all clean. We reversed Taylor’s conviction for possession of

marijuana and concluded that, “Taylor’s presence in a room in which marijuana had been

smoked, and his awareness that marijuana had been smoked, cannot permit a rational trier

of fact to infer that Taylor exercised a restraining or directing influence over marijuana

that was concealed in personal carrying bags of another occupant of the room.” Id. at 463,

697 A.2d at 468.

       Subsequent to our decision in Taylor and Moye, we had another occasion in Smith,
415 Md. at 174, 999 A.2d at 986, to determine whether the evidence was sufficient to

establish possession of CDS. We concluded that the evidence was sufficient to establish

possession when Smith was found sitting within arm’s reach of a lit marijuana blunt,

                                            13
along with four other individuals situated similarly around the table. We held that the

evidence “was sufficient to find, beyond a reasonable doubt, that he was in possession of

the blunt,” even though no CDS or paraphernalia was found on Smith’s person. Id. at

199, 999 A.2d at 1000. We reasoned that “[a]lthough there was no direct evidence linking

physically Petitioner to the marijuana, the jury was permitted to make inferences based

upon the circumstantial evidence presented at trial” and could conclude that Smith was in

possession of the lit marijuana blunt within arm’s reach. Id. at 188, 999 A.2d at 994.

       In the present case, utilizing the standard of review for sufficiency, informed by

our analyses in Moye and Taylor and the four factors suggested in Smith, we conclude

that a rational trier of fact could have concluded beyond a reasonable doubt that Gutierrez

and Perez-Lazaro had joint constructive possession of the cocaine and handgun found in

the apartment.

       Gutierrez and Perez-Lazaro had a possessory interest in the apartment, such that

they had the ability and intent to exercise dominion and control. Detective Swope

testified that both Gutierrez and Perez-Lazaro stated that they slept in the apartment.

Personal papers belonging to both of them also were found in the apartment; Gutierrez’s

passports and receipt were found in the same hallway closet where some of the cocaine

was located, while a paystub with Perez-Lazaro’s name on it was found in the bedroom,

where he stated he slept.

       Unlike Moye in which the drugs had been found in an area of the house in which

Moye did not have dominion and control, the cocaine and gun in the present case were

found in areas of common use, more specifically the kitchen where the cocaine and gun

                                            14
were found and the bathroom, where additional cocaine was located. Certainly, one can

infer that the kitchen and bathroom were areas of the apartment that would be frequented

by the apartment’s inhabitants. Cf. Gee v. State, 810 N.E.2d 338, 344 (Ind. 2004)

(“Unlike a kitchen, which in many households serves as a gathering place for social and

familial interaction, a laundry room is usually frequented only by whomever has the task

of washing clothes. . . . [N]othing in human experience tells us that anyone in particular,

as a matter of course, is in and out of laundry room cabinets.”).

       Gutierrez and Perez-Lazaro also were in close proximity to the drugs. Unlike in

Moye in which the house had a number of floors with the suggestion that Moye lived on

the top floor while the drugs were in the basement, the small size of the apartment and the

location of the drugs in the hallway, bathroom and kitchen rendered the drugs and gun

available to both Gutierrez and Perez-Lazaro. Cf. State v. Leach, 296 Md. 591, 463 A.2d
872 (1983) (holding the evidence of possession is insufficient against one person where

drugs only were found in a bedroom of another person and there is no proof of drugs in

common areas of the apartment).

       With respect to the concept of “mutual use and enjoyment,” not only is actual use

contemplated but also whether individuals participated in drug distribution. See Cook v.

State, 84 Md. App. 122, 135, 578 A.2d 283, 289 (1990), cert. denied, 321 Md. 502, 583
A.2d 276 (1991) (mutual use and enjoyment could be inferred when evidence indicated

that “the house was being used as a base for a drug operation in which the appellants

played a role” and that “[t]herefore, despite the lack of proof that appellants had a

proprietary or possessory interest in the house, the evidence was sufficient to permit the

                                             15
jury to conclude that appellants exercised joint and constructive possession of the

cocaine”). Although Gutierrez and Perez-Lazaro argue that mutual use is not proven,

certainly business-wise drug dealers know to “never get high on your own supply.” The

Notorious B.I.G., Ten Crack Commandments, on Life After Death (Bad Boy Records

1997) (stating that rule “Number 4: I know you heard this before / Never get high on your

own supply”).

       The Court of Special Appeals reached the opposite conclusion. Our intermediate

appellate court, as does Gutierrez and Perez-Lazaro before us, however, relied on

Garrison v. State, 272 Md. 123, 321 A.2d 767 (1974) and Leach, 296 Md. at 591, 463

A.2d at 872, both of which are distinguishable. In Garrison, police entered Garrison’s

house pursuant to a search warrant and found Garrison sleeping in a bedroom while her

husband was attempting to discard baggies of heroin in a bathroom adjacent to a separate

bedroom; no heroin or drug paraphernalia was found in the bedroom in which Garrison

was found although Garrison was subsequently convicted of possession of heroin. We

reversed stating that, “[t]he seized heroin was not in the plain view of the appellant, nor

was there a juxtaposition between her (in the front bedroom) and the contraband being

jettisoned by her husband in the bathroom.” 272 Md. at 131, 321 A.2d at 771. We

concluded that, “there was no substantive evidence offered which showed directly or

supported a rational inference that she had ‘the exercise of (either) actual or constructive

dominion or control'—solely or jointly with her husband—over the 173 glassine bags of

heroin seized while being discarded by her spouse.” Id. at 142, 321 A.2d at 777. In the

instant case, however, the drugs were found in common areas of the kitchen and the

                                            16
bathroom of a small apartment in which Gutierrez and Perez-Lazaro lived. The drugs,

handgun and paraphernalia allowed for an inference of both knowledge and dominion

and control.

       In Leach, Stephen Leach was convicted of possession of a controlled dangerous

substance, phencyclindine (PCP). The evidence adduced at the bench trial was that PCP

was recovered from the bedroom of an apartment occupied by Leach’s brother, Michael

Leach. Additionally, a “30-X magnifier and a large table scale” were found in plain view

on a kitchen table and “[t]here was testimony that these items could be used in cutting

and packaging drugs.” 296 Md. at 594, 463 A.2d at 874. The trial judge had found that

only Michael was the occupant, although later concluded that Stephen constructively

possessed the drugs. We reversed and concluded that, “the fact finding that Michael was

the occupant of the Premises precludes inferring that Stephen had joint dominion and

control with Michael over the entire apartment and over everything contained anywhere

in it.” Id. at 596, 463 A.2d at 874. We reasoned that, “[e]ven though Stephen had ready

access to the apartment, it cannot be reasonably inferred that he exercised restraining or

directing influence over PCP in a closed container on the bedroom dresser or over

paraphernalia in the bedroom closet.” Id. We also found that Stephen’s connection to the

paraphernalia in the kitchen was insufficient to sustain his conviction for possession of

paraphernalia: “If one assumes that the scales and magnifier found in plain view in the

kitchen at the time of the search were always kept there, still those items are intrinsically

innocuous. They become significant by association with drugs or cutting agents.” Id.



                                             17
      The evidence adduced in the present case, conversely, demonstrated that both

Gutierrez and Perez-Lazaro lived in the compact apartment. The gun, baggies, grinder

and cocaine were variously found in the kitchen and bathroom and additionally, the

hallway closet in which Gutierrez had personal papers. The testimony that the grinder and

baggies were related to drug trafficking is relevant because Gutierrez and Perez-Lazaro

were proven to be occupants of the apartment unlike Stephen Leach.

      Gutierrez and Perez-Lazaro, nevertheless, also refer us to various out-of-state

cases including Edmond v. State, 963 So. 2d 344, 346 (Fla. Dist. Ct. App. 2007), Smith v.

State, 279 So. 2d 27 (Fla. 1973) and Gee v. State, 810 N.E.2d 338 (Ind. 2004), which they

present as persuasive. In Edmond, Edmond was found in the utility room of a house

within which the police located cocaine secreted in a sock and oven mitt during a search.
963 So. 2d at 345. In a bedroom police found a driver’s license bearing Edmond’s name,

but listing an address other than that of the residence being searched, a Sprint bill

addressed to Edmond and cocaine that was not in plain view. Id. The evidence did not

establish the location of the items within the bedroom. Id. The police also detained a

female found in the house and another male who claimed to own the house. Id. The

intermediate appellate court in Florida determined that the evidence was insufficient to

establish constructive possession with respect to Edmond because there was no proof that

Edmond lived there nor were the drugs or any drug related paraphernalia in plain view.

Id. Certainly what was lacking in Edmond, occupancy, is not so in the present case.

      In the other Florida case cited by Gutierrez and Perez-Lazaro, “investigating

officers located illegal drugs along with women's costume jewelry in a dresser drawer in

                                           18
the bedroom jointly occupied by defendant and his wife.” Smith, 279 So. 2d 27, 28 (Fla.

1973). While the State argued that the husband’s knowledge of the presence of the

contraband could be inferred from his role as the “head of the household,” the Florida

Supreme disagreed. Id. The Smith case is clearly inapposite.

      In Gee, police recovered drugs from within cabinets of a basement laundry room

in a house that Gee leased, along with his cousin, and stayed in occasionally; Gee was

convicted of possession. 810 N.E.2d at 340-42. Neither Gee nor his cousin was present

when the drugs were seized from the laundry cabinets. Id. at 340. The Indiana Supreme

Court reversed, reasoning that Gee was not present when the drugs were seized “and thus

he was not found to be in actual possession of drugs.” Id. at 340. The court opined that,

“[w]hen a defendant's possession of the premises on which drugs are found is not

exclusive, then the inference of intent to maintain dominion and control over the drugs

‘must be supported by additional circumstances pointing to the defendant's knowledge of

the nature of the controlled substances and their presence.’” Id. at 341 (internal citation

omitted).

      In that regard, the court reasoned that no evidence indicated that Gee frequented

the basement laundry room and distinguished the case from Carnes v. State, 480 N.E.2d
581, 586 (Ind. Ct. App. 1985), in which a conviction based on constructive possession

was upheld when drugs were found in a common area of a kitchen. Gee, 810 N.E.2d at

344. As the court noted, unlike a kitchen, where it is unlikely that a container of drugs

would go unnoticed, a basement laundry room is less frequented. Id. at 344.



                                            19
       Contrary to Gutierrez and Perez-Lazaro’s assertion, Gee does not contradict our

holding because the bathroom and the kitchen, in which drugs were found in the instant

case, are frequented by everyone in a household. Given the size of the apartment it could

also be inferred that the hallway closet was shared and often frequented as well.

       Because we hold that Gutierrez and Perez-Lazaro constructively possessed the

CDS and gun, we also must address some of the prosecutor’s commentary during rebuttal

closing. Gutierrez and Perez-Lazaro both argue that the prosecutor’s rebuttal closing was

improper in three ways. First, Gutierrez and Perez-Lazaro assert the prosecutor

improperly argued facts not in evidence by stating that, “No one in the few drug cases

I’ve had, no cop has ever found drugs and the drugs come with the defendant’s name on

it.” Second, they take issue with the prosecutor’s comment that, “[Detectives] don’t do

routine fingerprints, they don’t do routine DNA. This is a drug case. The State has budget

concerns.” Additionally, they argue that the State improperly shifted the burden and

attacked the defense by commenting that “defense counsel has the same subpoena power

as the State”. Gutierrez and Perez-Lazaro also allege that “[e]ven if none of the improper

comments, taken alone, would require reversal, their cumulative effect may prejudice the

fact-finder in such a way as to deny the defendant a fair trial.”16

       We have previously explained that prosecutors are afforded “liberal freedom”

when presenting closing argument:

16
  The State argues preservation before us because the defense only objected to one of the
comments made by the prosecutor in rebuttal closing. The Court of Special Appeals,
nevertheless, addressed the areas of concern suggested by Gutierrez and Perez-Lazaro, as
shall we.

                                              20
       The prosecutor is allowed liberal freedom of speech and may make any
       comment that is warranted by the evidence or inferences reasonably drawn
       therefrom. In this regard, generally, . . . the prosecuting attorney is as free
       to comment legitimately and to speak fully, although harshly, on the
       accused's action and conduct if the evidence supports his comments, as is
       accused's counsel to comment on the nature of the evidence and the
       character of witnesses which the prosecution produces.
               While arguments of counsel are required to be confined to the issues
       in the cases on trial, the evidence and fair and reasonable deductions
       therefrom, and to arguments of opposing counsel, generally speaking,
       liberal freedom of speech should be allowed. There are no hard-and-fast
       limitations within which the argument of earnest counsel must be
       confined—no well-defined bounds beyond which the eloquence of an
       advocate shall not soar. He may discuss the facts proved or admitted in the
       pleadings, assess the conduct of the parties, and attack the credibility of
       witnesses. He may indulge in oratorical conceit or flourish and in
       illustrations and metaphorical allusions.

Donaldson v. State, 416 Md. 467, 488-89, 7 A.3d 84, 96 (2010).

       The prosecutor is permitted to address issues raised by the defense. Mitchell v.

State, 408 Md. 368, 389, 969 A.2d 989, 1002 (2009). In Mitchell, where the defense

remarked in closing that there were other witnesses to a crime who may exculpate the

defendant, we determined that the prosecutor’s remark, in rebuttal, that “the defense has

subpoena power just like the State does” was justified. Id.

       Similarly, in Degren v. State, 352 Md. 400, 431, 722 A.2d 887, 902 (1999), where

the defense counsel suggested in closing that the jury should not believe the State’s

witnesses because they had various motives to lie, the prosecutor argued in rebuttal that

“nobody in this country has more reason to lie than a defendant in a criminal trial” and

“this defendant has every reason to lie.” We reasoned that the “trial court evidently

determined that the prosecutor's comments were not improper” and “[g]iven the broad

discretion afforded trial courts in making such determinations, we do not believe it

                                             21
abused this discretion in denying petitioner's motions for mistrial and for a curative

instruction.” Id. at 431-32, 722 A.2d at 902.

       In the present case, the trial court properly addressed the remarks made in rebuttal

closing that the prosecutor had never seen a case where “drugs come with the defendant’s

name on it”. Prior to the prosecutor’s rebuttal closing, Perez-Lazaro’s counsel spoke

about DNA and fingerprinting evidence and stated that, “If you read the paper at least

once a week, once a month, you’ll see somebody who is found guilty on words is able to

prove their innocence because of science and technology.” In overruling the defense’s

objection to the State’s comment, the trial court noted that defense counsel had talked

about evidence in prior cases. Given the broad discretion afforded trial courts in making

such determinations, we agree that the prosecutor’s comments were a permissible

response. Degren, 352 Md. at 432, 722 A.2d at 902.

       The comments concerning DNA and fingerprinting not being “routine” were also

a fair inference from the testimony given at trial. During the trial, Detective Swope

testified that, “If I was in question as to where the gun came from or it belonged, then

that’s when I would have gotten it fingerprinted,” and “[w]ith our DNA it’s not common

practice for a case like this to do the DNA”. Based on this testimony presented, the State

could argue that fingerprinting and DNA testing were not done in the present case,

because it was not a common practice based on limited resources. Mitchell, 408 Md. at

383-84, 969 A.2d at 998-99, citing Wise v. State, 132 Md. App. 127, 146, 751 A.2d 24,

33 (2000).



                                            22
        The prosecutor also remarked during rebuttal closing that the defense has the same

subpoena power as the State, which was a response to the defense arguing that there were

absent witnesses. Mitchell, 408 Md. at 389, 969 A.2d at 1002. The defense’s comments

“opened the door” for the prosecutor to explain why other occupants were not present at

trial. Id.

        Accordingly, the Court of Special Appeals’s judgment is hereby reversed.



                                              JUDGMENT OF THE COURT OF
                                              SPECIAL   APPEALS   REVERSED.
                                              CASE REMANDED TO THAT COURT
                                              WITH INSTRUCTIONS TO AFFIRM
                                              THE JUDGMENT OF THE CIRCUIT
                                              COURT FOR PRINCE GEORGE’S
                                              COUNTY. RESPONDENTS TO PAY
                                              COSTS IN THIS COURT AND IN THE
                                              COURT OF SPECIAL APPEALS.




                                            23
Circuit Court for Prince George’s County, Maryland
Case No. CT 12-1276A CT 12-1276B
Argued: November 9, 2015
                                                     IN THE COURT OF APPEALS
                                                          OF MARYLAND


                                                               No. 86
                                                        September Term, 2014



                                                      STATE OF MARYLAND

                                                                   v.

                                               HECTOR LEONEL GUTIERREZ &
                                                  EDGAR PEREZ-LAZARO



                                              Barbera, C.J.
                                              Battaglia
                                              Greene
                                              Adkins
                                              McDonald
                                              Watts
                                              Harrell, Jr., Glenn T.
                                                  (Retired, Specially Assigned),

                                                             JJ.

                                             Dissenting Opinion by Greene, J. which
                                                Adkins and McDonald, JJ., join.



                                                       Filed: January 28, 2016
       I would affirm the judgment of the Court of Special Appeals and hold, as that court

held, that the evidence offered to support the convictions of Gutierrez and Perez-Lazaro

was legally insufficient. The intermediate appellate court concluded that the State failed

either to establish ownership of the apartment occupied by Gutierrez and Perez-Lazaro at

the time of the search or to place Gutierrez and Perez-Lazaro in “close proximity” to the

contraband seized by the police.

       According to Detective Dyson, of the Prince George’s County Police Department,

he and eight other police officers, pursuant to a search warrant, on August 9, 2012, entered

an apartment located at 8018 14th Street in Hyattsville and observed two or three people

inside, including Gutierrez and Perez-Lazaro. During the search for illegal drugs, Detective

Dyson looked inside a cabinet under the bathroom sink and found six bags of powder

cocaine.   He explained on cross-examination that, “he did not see any drugs or

paraphernalia in plain sight when he entered the apartment.”

       Detective Jeffrey Konya was also involved in the search. He confirmed that a

grinder was found in the kitchen and cocaine in the hallway closet. He testified that in the

hallway closet he found two passports that belonged to Gutierrez and a money wire receipt.

He found, on the top shelf of the closet, cocaine wrapped in foil and under the bathroom

sink, in a cabinet, he found more cocaine. This information was confirmed by Detective

Dyson.
       Detective Jason Swope, also involved in the search of the premises, essentially

summarized the findings of the investigation. He testified that he entered the apartment

after the SWAT team had secured the premises. He found both Gutierrez and Perez-Lazaro

seated in the living room area. He confirmed that “he heard Gutierrez say that he slept in

one of the beds in the living room, and Perez-Lazaro stayed in the back bedroom.”

According to Detective Swope, they found suspected “drug paraphernalia” and plastic zip-

lock baggies in the living room area. He gave a summary of the items seized from the

apartment: (a) plastic baggies of powder cocaine and a black handgun under the kitchen

sink, (b) suspected paraphernalia on the kitchen window sill, (c) Gutierrez’s “records”

located on a shelf in the hallway closet, and separately, on the top shelf, were baggies of

cocaine wrapped in foil, (d) a pay stub belonging to Perez-Lazaro in the back bedroom, and

(e) two unidentified cell phones in the living room.

       Finally, Officer Natalia Gaston, an expert in the field of distribution and packaging

of controlled dangerous substances, testified that, in her opinion, considering the nature of

the packaging and the presence of the weapon, the cocaine was possessed with the intent

to distribute.

       At trial, the State’s theory of the case was that a rational jury could infer from the

evidence that the two roommates had joint and constructive possession of the cocaine found

in the common areas of the one-bedroom, one-bathroom apartment. Gutierrez and Perez-




                                             2
Lazaro, however, disagree and contend that the evidence presented at their trial was

insufficient to support a conviction for possession of either the contraband or gun found

inside the apartment. They maintain that the gun and drugs offered into evidence were not

in plain view, nor were they right in front of them or in close proximity to them. Moreover,

they contend that the only items actually in plain view that were offered into evidence were

“plastic baggies [found] on a cluttered table in the living room” and “a grinder in the

kitchen,” which are household items that could be found in many houses unconnected to

the illicit drug trade. The State, however, referred to the items as “paraphernalia.” No

evidence was presented to establish Gutierrez’s or Perez-Lazaro’s ownership or possessory

interest in the apartment where the cocaine was found.

       In the present case, any finding that the respondents were in possession of drugs and

a handgun was based on no more than speculation and conjecture. The evidence showed

that the respondents were in the apartment at the time it was searched and that drugs were

recovered from areas of the apartment that were not in plain view. No drugs were found in

the back bedroom where Perez-Lazaro said he had slept. Likewise, no drugs were found

in the living room where Gutierrez had slept. The State failed to produce any evidence to

show “how long the respondents had been at the apartment prior to the search or what their

connection was to the apartment.” The grinder and baggies that were found in plain view

are not contraband or otherwise illegal to possess. Clearly, in my view, the existence and




                                             3
location of those items were insufficient to support a reasonable inference that Gutierrez or

Perez-Lazaro exercised dominion and control over drugs and the handgun that were found

secreted in the apartment.

       From the evidence presented it is unknown how long Gutierrez and Perez-Lazaro

occupied the premises, who or what gave them access to the apartment or what was the

extent of their access to the premises. Had they occupied the apartment for a year, 30 days,

one-night or one-hour before the search? Were they given full access or restricted access?

Were they temporary visitors, overnight guests, or actually living at the address? When

were the drugs placed at the premises? Who put them there? The current state of the law

in Maryland does not require the prosecution to answer these questions definitively in its

case-in-chief, but, without answers to these questions based on the evidence or reasonable

inferences to be drawn from the evidence, the jury was left, in the present case, to speculate

about ownership, the respondents’ possessory interest in the apartment, their connection to

the apartment and the drugs found secreted therein.

       Proof that one of the men had slept in one of the beds in the living room and one

man had slept in the bed located in the back bedroom did not prove that either Gutierrez or

Perez-Lazaro possessed the cocaine “found underneath a bathroom sink and in a closed

closet.” The small bag of cocaine wrapped in foil that was located on the top shelf of the

hallway closet was not removed from either Gutierrez’s or Perez-Lazaro’s exclusive or




                                              4
joint possession. Similarly, the drugs found in the cabinet underneath the bathroom sink

were not within the exclusive or joint possession of Gutierrez or Perez-Lazaro. If the drugs

had been found in the living room or the back bedroom where the respondents had slept,

respectively, perhaps a reasonable inference could have been drawn that each man was the

sole occupant of his bedroom or sleeping area, and had constructive knowledge and control

of drugs found in that room or specific area. See Kamara v. State, 205 Md. App. 607, 634,

45 A.3d 948, 963–64 (2012).


       Knowledge is an essential element of the crime of possession of a controlled

dangerous substance. See Moye v. State, 369 Md. 2, 14, 796 A.29 821, 828 (2002). The

Court of Special Appeals, in Folk v. State, 11 Md. App. 508 (1971), pointed to the factors

to be considered in determining whether an individual knowingly exercised dominion and

control over contraband. After explaining that possession means to exercise actual or

constructive control over a thing by one or more persons, the court outlined four factors to

be considered in determining the knowledge required for possession:

   1) proximity between the defendant and the contraband,

   2) the fact that the contraband was within the view or otherwise within the knowledge

      of the defendant,

   3) ownership or some possessory right in the premises or the automobile in which the

      contraband is found, or



                                             5
   4) the presence of circumstances from which a reasonable inference could be drawn

      that the defendant was participating with others in the mutual use and enjoyment

      of the contraband.



Folk, 11 Md. App. at 516–17. See also Smith v. State, 415 Md. 174, 198, 999 A.2d 986,

999–1000 (2010).

    Absent sufficient evidence to establish the four factors, this case should not have been
                                                       submitted to the jury. We have said:

       [A]n individual ordinarily would not be deemed to exercise “dominion or

       control” over an object about which he is unaware. Knowledge of the

       presence of an object is normally a prerequisite to exercising dominion and

       control.



Dawkins v. State, 313 Md. 638, 649, 547 A.2d 1041, 1046 (1988). The “[m]ere proximity

to the drug, mere presence on the property where it is located, or mere association, without

more, with the person who does control the drug or property on which it is found, is

insufficient” to establish a reasonable inference that the respondents had knowledge of the

contraband. Taylor v. State, 346 Md. 452, 460, 697 A.2d 462, 466 (1997) (citing Murray

v. United States, 403 F.2d 694, 696 (9th Cir. 1968)). See also Smith, 415 Md. at 202–203,

999 A.2d at 1002–03 (Greene, J., dissenting).



                                             6
       In Taylor, when the police officers entered a motel room and other individuals were

present, Mr. Taylor was lying on the floor, either asleep or pretending to be asleep. We

pointed out that Mr. Taylor was not in exclusive possession of the premises, and that the

contraband was secreted in a hidden place not otherwise shown to be within his control.

As a result, we concluded that a rational inference could not be drawn that Taylor possessed

the marijuana that had been smoked recently on the premises or that he was in close

proximity to contraband that was concealed in a container belonging to another occupant.

Not unlike the situation in Taylor, Gutierrez and Perez-Lazaro’s mere proximity to the

drugs and handgun that were secreted in the apartment, without more, is insufficient to

support a finding that the occupants were in possession of the contraband.

       Lastly, even though papers, belonging to the respondents were found inside the

apartment, no reasonable jury could have inferred, without more, that the respondents had

either sole or joint constructive possession of cocaine and the handgun discovered in the

apartment under the circumstances. Mere presence in or on the property is not enough.

       Accordingly, I respectfully dissent.

       Judges Adkins and McDonald have authorized me to state that they join in this

dissenting opinion.




                                              7